Case 2:17-cr-00697-SJO Document 101-5 Filed 10/15/18 Pagelof1 Page ID #:1294

From the desk of
Ambassador Dr. Robert Shumake
Deputy Chairman, United States

INTERNATIONAL HUMAN RIGHTS COMMISSION

 

June 15, 2017

CONFIDENTIAL

 

Dear Mr. im”

Thank you so much for your very generous donation of $50.000.00 to the International Human
Rights Commission received on Friday, June 12, 2017.

The International Human Rights Commission (IHRC) is an international intergovernmental
organization founded in 1988 to promote the implementation, dissemination of norms, rules and
guidelines in observance of international humanitarian law for peace, gender equality, health, social
equality, and economic development. In recent years, the organization has expanded its operations
to the U.S. with a specific focus on facilitating the growth and prosperity of vulnerable populations in
the African and Caribbean nations where the indigenous people have traditionally been overlooked
and/or exploited throughout history.

Your gift will facilitate the creation of cooperative networks and economic development programs
that will support our mission.

We thank you for your support.

Respectfully,

Dr. Robert S. Shumake
Ambassador at Large, Deputy Chairman
International Human Rights Commission

USA DONATION RECEIPT - Keep for your records

Organization: International Human Rights Commission, USA
Date Received: June 12, 2017

Cash Contribution: $50.000.00

Reference Number: USA-20170

 

71 Stevenson Street, Suite 400, San Francisco, CA 94105 | Atlanta | Nairobi, Kenya

https://www.ihre.us/home

USAO_001216
